TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00079-CR



                                  Susan Moore, Appellant

                                                v.

                                The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
    NO. 13,516, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Susan Moore filed a motion requesting that her appeal be dismissed. See

Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: March 12, 2010

Do Not Publish